Exhibit 99.2 Financial Report Results of Operations Three-month period ended December 31, 2014, compared to the three-month period ended December 31, 2013 During the three-month periods ended December 31, 2014 and 2013, we had an average of 54.2 and 51.6 vessels, respectively, in our fleet. In the three-month period ended December 31, 2014, we accepted delivery of the secondhand containership Lakonia with a TEU capacity of 2,586. In the three-month period ended December 31, 2013, we accepted delivery of the newbuild vessel Vantage with a TEU capacity of 8,827. In the three-month periods ended December 31, 2014 and 2013, our fleet ownership days totaled 4,982 and 4,746 days, respectively. Ownership days, in combination with the level of daily charter hire that our vessels earn under time charters, are the primary drivers of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended December 31, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) - - Voyage expenses – related parties ) ) - - Vessels’ operating expenses ) ) % General and administrative expenses ) ) ) %) Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) % Depreciation ) ) % Amortization of prepaid lease rentals - ) % Foreign exchange gains / (losses) ) % Interest income % Interest and finance costs ) ) % Equity gain / (loss) on investments ) ) %) Other, net - % Gain / (Loss) on derivative instruments ) % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended December 31, Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue ) %) Voyage revenue adjusted on a cash basis $ $ $ % Vessels operational data Three-month period ended December 31, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 1 6 5 1 Voyage Revenue Voyage revenue increased by 7.5%, or $8.4 million, to $120.9 million during the three-month period ended December 31, 2014, from $112.5million during the three-month period ended December 31, 2013. This increase was mainly due to: (i) revenue earned by the one and three newbuild vessels delivered to us during the three-month period ended December 31, 2013 and the six-month period ended June 30, 2014, respectively; partly offset by, (ii) decreased charter rates in certain of our vessels during the three-month period ended December 31, 2014, compared to the three-month period ended December 31, 2013, (iii) the increased off hire days during the three-month period ended December 31, 2014 compared to the three-month period ended December 31, 2013 and (iv) revenues not earned by three vessels sold for scrap during the year ended December 31, 2014. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 4.2%, or $4.9 million, to $121.7 million during the three-month period ended December 31, 2014, from $116.8million during the three-month period ended December 31, 2013. This increase was mainly due to: (i) revenue earned by the one and three newbuild vessels delivered to us during the three-month period ended December 31, 2013 and the six-month period ended June 30, 2014, respectively; partly offset by, (ii) decreased charter rates in certain of our vessels during the three-month period ended December 31, 2014, compared to the three-month period ended December 31, 2013, (iii) the increased off hire days during the three-month period ended December 31, 2014 compared to the three-month period ended December 31, 2013 and (iv) revenues not earned by three vessels sold for scrap during the year ended December 31, 2014. Voyage Expenses Voyage expenses were $1.0 million, during the three-month period ended December 31, 2014, and $1.0 million during the three-month period ended December 31, 2013. Voyage expenses mainly include (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.9 million during the three-month period ended December 31, 2014 and in the amount of $0.9 million during the three-month period ended December 31, 2013, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also includes the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 1.3%, or $0.4 million, to $30.5 million during the three-month period ended December 31, 2014, from $30.1million during the three-month period ended December 31, 2013. The increase was mainly attributable to the increased ownership days of our vessels during the three-month period ended December 31, 2014, compared to the three-month period ended December 31, 2013. General and Administrative Expenses General and administrative expenses decreased by 38.5%, or $2.0 million, to $3.2 million during the three-month period ended December 31, 2014, from $5.2 million during the three-month period ended December 31, 2013.General and administrative expenses for the three-month periods ended December 31, 2014 and 2013, included $0.25 million in each period for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 2.4%, or $0.1 million, to $4.3 million during the three-month period ended December 31, 2014, from $4.2million during the three-month period ended December 31, 2013. The increase was primarily attributable to: (i) the upward adjustment by 4% of the management fee for each vessel (effective January 1, 2014), as provided under our group management agreement, and (ii) the increased average number of vessels during the three-month period ended December 31, 2014, compared to the three-month period ended December 31, 2013. 2 Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $2.2 million for the three-month period ended December 31, 2014 and $1.9 million for the three-month period ended December 31, 2013. During the three-month period ended December 31, 2014, eight vessels (two of which were in progress as at September 30, 2014) completed their respective works. During the three-month period ended December 31, 2013, one vessel underwent and completed her special survey. Depreciation Depreciation expense increased by 8.5%, or $2.1 million, to $26.9 million during the three-month period ended December 31, 2014, from $24.8million during the three-month period ended December 31, 2013. The increase was mainly attributable to the depreciation expense charged for the one newbuild vessel delivered to us during the three-month period ended December 31, 2013 and for the three newbuild vessels delivered to us during the six-month period ended June 30, 2014, partly offset by the depreciation expense not charged for the three vessels sold for scrap during year ended December 31, 2014. Amortization of Prepaid lease rentals The amount of $1.3 million relates to the amortization of the prepaid lease rentals during the three-month period ended December 31, 2014. Interest Income Interest income for the three-month periods ended December 31, 2014 and 2013, amounted to $0.3 million and $0.1 million, respectively. Interest and Finance Costs Interest and finance costs increased by 13.6%, or $2.4 million, to $20.0 million during the three-month period ended December 31, 2014, from $17.6 million during the three-month period ended December 31, 2013. The increase was mainly attributable to the increased interest expense for the loan facilities of the one and three newbuild vessels which were delivered to us during the three-month period ended December 31, 2013 and the six-month period ended June 30, 2014, respectively. Equity Gain / (Loss) on Investments The equity gain / (loss) on investments represents our share of the net results of fourteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. The equity gain / (loss) on investments was $1.2 million (loss) and $0.4 million (gain) for the three-month periods ended December 31, 2014 and 2013, respectively. The difference is mainly attributed to our share of $1.2 million in an unrealized loss deriving from a swap option agreement entered into by a jointly owned company. Gain / (Loss) on Derivative Instruments The fair value of our 22 interest rate derivative instruments which were outstanding as of December 31, 2014, equates to the amount that would be paid by us or to us should those instruments be terminated. As of December 31, 2014, the fair value of these 22 interest rate derivative instruments in aggregate amounted to a liability of $73.9 million. The effective portion of the change in the fair value of the interest rate derivative instruments that qualified for hedge accounting is recorded in “Other Comprehensive Income” (“OCI”) while the ineffective portion is recorded in the consolidated statements of income. The change in the fair value of the interest rate derivative instruments that did not qualify for hedge accounting is recorded in the consolidated statement of income. For the three-month period ended December 31, 2014, a net loss of $5.0 million has been included in OCI and a net gain of $1.0 million has been included in Gain / (Loss) on derivative instruments in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended December 31, 2014. 3 Cash Flows Three-month periods ended December 31, 2014 and 2013 Condensed cash flows Three-month period ended December 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by / (Used in) Financing Activities $ $ ) Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended December 31, 2014, increased by $4.7 million to $62.5 million, compared to $57.8million for the three-month period ended December 31, 2013.The increase was primarily attributable to: (a) increased cash from operations of $4.9 million due to cash generated from the employment of the one and three newbuild vessels delivered to us during the three-month period ended December 31, 2013 and the six-month period ended June 30, 2014, respectively, (b) the favorable change in the working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $6.7 million and (c) the decreased payments for interest (including swap payments) during the period of $0.2 million; partly offset by the increased payments for dry-dockings during the period of $5.7 million. Net Cash Used in Investing Activities Net cash used in investing activities was $10.1 million in the three-month period ended December 31, 2014, which mainly consisted of: (a) $1.7 million payments (net of $26.3 million we received as dividend distributions) associated with the equity investments pursuant to the Framework Agreement with York, which range from 25% to 49% in jointly-owned companies, and (b) $8.4 million in payments primarily for the acquisition of one secondhand vessel. Net cash used in investing activities was $107.9 million in the three-month period ended December 31, 2013, which primarily consisted of $108.1 million advance payments for the construction and purchase of three newbuild vessels. Net Cash Provided By / (Used in) Financing Activities Net cash used in financing activities was $77.9 million in the three-month period ended December 31, 2014, which mainly consisted of: (a) $46.9million of indebtedness that we repaid, (b) $3.2 million we repaid relating to our sale and leaseback agreements, (c) $20.9 million we paid for dividends to holders of our common stock for the second quarter of 2014, and (d) $1.0 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Stock (the “Series B Preferred Stock”) and $2.1 million we paid for dividends to holders of our 8.500% Series C Cumulative Redeemable Perpetual Preferred Stock (the “Series C Preferred Stock”), in both cases for the period from July 15, 2014 to October 14, 2014. Net cash provided by financing activities was $23.1 million in the three-month period ended December 31, 2013, which mainly consisted of (a) $43.2million of indebtedness that we repaid, (b) $91.5 million we drew down from two of our credit facilities (c) $20.2 million we paid for dividends to our stockholders for the third quarter of 2013 and (d) $0.7 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares for the period from August 6, 2013 to October 14, 2014. 4 Results of Operations Year ended December 31, 2014, compared to the year ended December 31, 2013 During the year ended December 31, 2014 and 2013, we had an average of 54.5 and 49.6 vessels, respectively, in our fleet. In the year ended December 31, 2014, we accepted delivery of the newbuild vessels MSC Azov, MSC Ajaccio and MSC Amalfi with an aggregate TEU capacity of 28,209 and the secondhand vessels Neapolis,Areopolis and Lakonia with an aggregate TEU capacity of 6,705 and we sold the vessels Konstantina, MSC Kyoto and Akritas with an aggregate TEU capacity of 10,379. Furthermore, pursuant to the Framework Agreement with York, a jointly-owned vessel entity accepted delivery of the secondhand vessel Elafonisos with a TEU capacity of 2,526. In the year ended December 31, 2013 we accepted delivery of the newbuild vessels MSC Athens, MSC Athos, Valor, Value, Valiant, Valence and Vantage with an aggregate TEU capacity of 61,789 and the secondhand vessel Venetiko with a TEU capacity of 5,928 and we sold three vessels, the MSC Washington, MSC Austria and MSC Antwerp with an aggregate TEU capacity of 11,343. In the years ended December 31, 2014 and 2013, our fleet ownership days totaled 19,885 and 18,119 days, respectively. Ownership days, in combination with the level of daily charter hire that our vessels earn under time charters, are the primary drivers of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. Year ended December 31, Percentage (Expressed in millions of U.S. dollars, except percentages) Change Change Voyage revenue $ $ $ % Voyage expenses ) ) % Voyage expenses – related parties ) ) % Vessels operating expenses ) ) % General and administrative expenses ) ) ) %) Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) % Amortization of prepaid lease rentals - ) % Gain on sale / disposal of vessels % Interest income % Interest and finance costs ) ) % Equity gain / (loss) on investments ) ) %) Swaps breakage costs - ) % Other % Gain on derivative instruments ) %) $ $ Year ended December 31, Percentage (Expressed in millions of U.S. dollars,except percentages) Change Change Voyage revenue $ $ $ % Accrued charter revenue ) %) Voyage revenue adjusted on a cash basis $ $ $ % Fleet operational data Year ended December 31, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 8 11 3 5 Voyage Revenue Voyage revenue increased by 16.9%, or $69.8 million, to $484.0 million during the year ended December 31, 2014, from $414.2million during the year ended December 31, 2013. This increase was mainly attributable to: (i) revenue earned by the seven and three newbuild vessels delivered to us during the year ended December 31, 2013 and the six-month period ended June 30, 2014, respectively; partly offset by (ii) decreased charter rates in certain of our vessels during the year ended December 31, 2014, compared to the year ended December 31, 2013, and (iii) revenues not earned by vessels which were sold for scrap during the year ended December 31, 2013 and the year ended December 31, 2014. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 14.4%, or $61.8 million, to $491.0 million during the year ended December 31, 2014, from $429.2million during the year ended December 31, 2013. This increase was mainly attributable to: (i) revenue earned by the seven and three newbuild vessels delivered to us during the year ended December 31, 2013 and the six-month period ended June 30, 2014, respectively; partly offset by (ii) decreased charter rates in certain of our vessels during the year ended December 31, 2014, compared to the year ended December 31, 2013, and (iii) revenues not earned by vessels which were sold for scrap during the year ended December 31, 2013 and the year ended December 31, 2014. Voyage Expenses Voyage expenses increased by 2.9%, or $0.1 million, to $3.6 million during the year ended December 31, 2014, from $3.5million during the year ended December 31, 2013. Voyage expenses mainly include: (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties increased by 16.1%, or $0.5 million to $3.6 million during the year ended December 31, 2014, from $3.1 million during the year ended December 31, 2013, and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also includes the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 4.1% or $4.8 million to $120.8 million during the year ended December 31, 2014, from $116.0 million during the year ended December 31, 2013. The increase was mainly attributable to the increased ownership days of our fleet during the year ended December 31, 2014, compared to the year ended December 31, 2013. General and Administrative Expenses General and administrative expenses decreased by 9.4% or $0.8 million, to $7.7 million during the year ended December 31, 2014, from $8.5 million during the year ended December 31, 2013.General and administrative expenses for the years ended December 31, 2014 and December 31, 2013, include $1.0 million in each period for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 11.4%, or $1.9 million, to $18.5 million during the year ended December 31, 2014, from $16.6million during the year ended December 31, 2013. The increase was primarily attributable to: (i) the annual upward adjustment by 4% of the management fee for each vessel (effective January 1, 2014), as provided under our group management agreement, and (ii) the increased average number of vessels during the year ended December 31, 2014, compared to the year ended December 31, 2013. 6 Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs for the year ended December 31, 2014 and 2013 was $7.8 million and $8.1 million, respectively. During the year ended December 31, 2014 and 2013, eleven and eight vessels, respectively, underwent and completed their special survey. Depreciation Depreciation expense increased by 17.7%, or $15.9million, to $105.8 million during the year ended December 31, 2014, from $89.9million during the year ended December 31, 2013. The increase was mainly attributable to the depreciation expense charged for the seven newbuild vessels delivered to us during the year ended December 31, 2013 and for the three newbuild vessels delivered to us during the six-month period ended June 30, 2014, partly offset by the depreciation expense not charged for the three and three vessels sold for scrap during the year ended December 31, 2013 and 2014, respectively. Amortization of Prepaid lease rentals The amount of $4.0 million relates to the amortization of the prepaid lease rentals during the year ended December 31, 2014. Gain on Sale / Disposal of Vessels During the year ended December 31, 2014, we recorded a net gain of $2.5 million from the sale of three vessels. During the year ended December 31, 2013, we recorded a net gain of $0.5million from the sale of three vessels. Interest Income During the year ended December 31, 2014 and 2013, interest income was $0.8 million and $0.6million, respectively. Interest and Finance Costs Interest and finance costs increased by 28.3%, or $21.1 million, to $95.6 million during the year ended December 31, 2014, from $74.5 million during the year ended December 31, 2013. The increase was mainly attributable to the increased interest expense charged to the consolidated statement of income in relation with the loan facilities of the seven and three newbuild vessels which were delivered to us during the year ended December 31, 2013 and the six-month period ended June 30, 2014, respectively and the write-off of deferred finance costs due to the refinancing of one of our bank loans; partly offset by the decreased loan commitment fees charged to us during the year ended December 31, 2014, compared to the year ended December 31, 2013. Equity gain / (loss) on Investments The equity gain / (loss) on investments represents our share of the net results of fourteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of each company. The equity gain / (loss) on investments was $3.4 million (loss) and $0.7 million (gain) for the years ended December 31, 2014 and 2013, respectively. The difference is mainly attributable to our share of $6.1 million in an unrealized loss deriving from a swap option agreement entered into by a jointly owned company. Gain on Derivative Instruments The fair value of our 22 interest rate derivative instruments which were outstanding as of December 31, 2014, equates to the amount that would be paid by us or to us should those instruments be terminated. As of December 31, 2014, the fair value of these 22 interest rate derivative instruments in aggregate amounted to a liability of $73.9 million. The effective portion of the change in the fair value of the interest rate derivative instruments that qualified for hedge accounting is recorded in “Other Comprehensive Income” (“OCI”) while the ineffective portion is recorded in the consolidated statement of income. The change in the fair value of the interest rate derivative instruments that did not qualify for hedge accounting is recorded in the consolidated statement of income. For the year ended December 31, 2014, a net gain of $22.6million has been included in OCI and a net gain of $6.7 million has been included in Gain on derivative instruments in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the year ended December 31, 2014. 7 Cash Flows Year ended December 31, 2014 and 2013 Condensed cash flows Year ended December 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by / (Used in) Financing Activities $ $ ) Net Cash Provided by Operating Activities Net cash flows provided by operating activities increased by $56.6 million to $243.3 million for the year ended December 31, 2014, compared to $186.7 million for the year ended December 31, 2013. The increase was primarily attributable to: (a) increased cash from operations of $61.8 million due to cash generated from the charters of the seven and three newbuild vessels delivered to us during the year ended December 31, 2013 and the six-month period ended June 30, 2014, respectively and (b) a favorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $29.3 million; partly offset by increased dry-docking payments of $4.0 million and increased payments for interest (including swap payments) of $12.9 million. Net Cash Used in Investing Activities Net cash used in investing activities was $119.3 million in the year ended December 31, 2014, which consisted of: (a) $59.1 million for capitalized costs and advance payments for the construction and delivery of three newbuild vessels, (b) $29.0 million in payments primarily for the acquisition of three secondhand vessels, (c) $53.3 million (net of $31.8 million we received as dividend distributions) in payments, pursuant to the Framework Agreement with York, to hold an equity interest ranging from 25% to 49% in jointly-owned companies and (d) $22.1 million we received from the sale for scrap of Konstantina, MSC Kyoto and Akritas. Net cash used in investing activities was $621.1million in the year ended December 31, 2013, which consisted primarily of (a) $590.4 million advance payments for the construction and purchase of ten newbuild vessels, (b) $51.9 million in payments for the acquisition of four secondhand vessels, (c) $8.7 million in payments, pursuant to the Framework Agreement with York, to hold a minority equity interest in jointly-owned companies, (d) $13.9 million net proceeds we received from the sale for scrap of MSC Antwerp and MSC Austria (including $0.6 million in payments for expenses related to the sale of MSC Washington)and (e) $16.0 million we received, pursuant to the Framework Agreement with York, for York’s 51% equity interest in the ship-owning companies of the vessels Petalidi, Ensenada Express and X-Press Padma and for initial working capital for such ship-owning companies. Net Cash Provided By / (Used in) Financing Activities Net cash used in financing activities was $104.3 million in the year ended December 31, 2014, which mainly consisted of: (a) $356.6million of indebtedness that we repaid, (b) $9.0 million we drew down from one of our credit facilities, (c) $256.7 million we received regarding the sale and leaseback transaction concluded for the three newbuild vessels, (d) $9.6 million we repaid regarding our sale and leaseback agreements, (e) $83.0 million we paid for dividends to holders of our common stock for the fourth quarter of 2013, the first quarter of 2014, the second quarter of 2014 and the third quarter of 2014, (f) $3.8 million we paid for dividendsto holders of our Series B Preferred Stock for the period from October 15, 2013 to October 14, 2014, and $6.2 million we paid for dividends to holders of our Series C Preferred Stock for the period from the original issuance of the Series C preferred Stock on January 21, 2014 to October 14, 2014, and (g) $96.5 million net proceeds we received from our public offering in January 2014 of 4.0 million shares of our Series C Preferred Stock, net of underwriting discounts and expenses incurred in the offering. 8 Net cash provided by financing activities was $260.4million in the year ended December 31, 2013, which mainly consisted of (a) $163.7million of indebtedness that we repaid, (b) $469.4 million we drew down from four of our credit facilities, (c) $80.8 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2012, and the first, second and third quarters of 2013, (d) $48.0 million net proceeds we received from our public offering in August 2013 of 2.0 million shares of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares, net of underwriting discounts and expenses incurred in the offering and (e) $0.7 million we paid for dividends to holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares for the period from August 6, 2013 to October 14, 2013. Liquidity and Capital Expenditures Cash and cash equivalents As of December 31, 2014, we had a total cash liquidity of $177.2 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of February 4, 2015, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO LAKONIA AREOPOLIS MESSINI NEAPOLIS (*) Does not include one secondhand vessel acquired and four newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of February 4, 2015, we had outstanding commitments relating to our nine contracted newbuilds aggregating approximately $286.5 million payable in installments until the vessels are delivered, out of which $189.8 million will be funded through the recently agreed sale and leaseback transaction. The amounts represent our interest in the relevant jointly-owned entities with York. Conference Call details: On Thursday, February 5, 2015, at 8:30 a.m. ET, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until March 5, 2015. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is:10059944. 9 Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 41 years of history in the international shipping industry and a fleet of 68 containerships, with a total capacity of approximately 447,000 TEU, including nine newbuild containerships on order. Thirteen of our containerships, including nine newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management by vessel-owning joint venture entities in which we hold a minority equity interest. The Company’s common stock, Series B Preferred Stock and Series C Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE”, “CMRE PR B” and “CMRE PR C”, respectively. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison+Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com 10 Fleet List The tables below provide additional information, as of February 4, 2015, about our fleet of containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC AZOV MSC 10 years November 2023 7 MSC AJACCIO MSC 10 years February 2024 8 MSC AMALFI MSC 10 years March 2024 9 MSC ATHENS MSC 10 years January 2023 10 MSC ATHOS MSC 10 years February 2023 11 VALOR Evergreen 7.0years(i) April 2020(i) 12 VALUE Evergreen 7.0 years(i) April 2020(i) 13 VALIANT Evergreen 7.0 years(i) June 2020(i) 14 VALENCE Evergreen 7.0 years(i) July 2020(i) 15 VANTAGE Evergreen 7.0 years(i) September 2020(i) 16 NAVARINO MSC 1.5 years September 2015 17 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 18 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 19 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 20 MSC METHONI MSC 10 years September 2021 21 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 22 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 23 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 24 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 25 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 26 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 27 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 28 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 29 VENETIKO PIL 2.0 years March 2015 30 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 31 MSC ROMANOS MSC 5.3 years November 2016 32 ZIM NEW YORK ZIM 13 years September 2015(6) 33 ZIM SHANGHAI ZIM 13 years 13,464 (6) September 2015(6) 34 ZIM PIRAEUS ZIM 10 years 13,064 (6) September 2015(6) 35 OAKLAND EXPRESS Hapag Lloyd 8.0 years September2016 36 HALIFAX EXPRESS Hapag Lloyd 8.0 years October 2016 37 SINGAPORE EXPRESS Hapag Lloyd 8.0 years July2016 38 MSCMANDRAKI MSC 7.8 years August 2017 39 MSCMYKONOS MSC 8.2 years September2017 40 MSC ULSAN MSC 5.3 years March 2017 41 MSCKORONI MSC 9.5 years September 2018 42 MSC ITEA MSC 1.0 years June 2015 43 KARMEN Evergreen 0.8 years May 2015 44 MARINA Evergreen 2.5 years April 2015 45 MSC CHALLENGER MSC 4.8 years July 2015 46 LAKONIA Evergreen 2.0 years February 2017 47 ELAFONISOS(*) A.P. Moller-Maersk 0.3 years March 2015(iii) 48 AREOPOLIS Evergreen 0.3 years March 2015 49 MESSINI Evergreen 2.5 years March 2015 50 MSC REUNION MSC 8.0 years July2016 51 MSC NAMIBIA II MSC 8.8 years July2016 52 MSC SIERRA II MSC 7.7 years June2016 53 MSC PYLOS MSC 5.0 years January 2016 54 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 55 NEAPOLIS Yang Ming 0.4 years March 2015 56 PROSPER Sea Consortium 0.4 years March 2015 57 ZAGORA MSC 3.7 years April 2015 58 PETALIDI(*) CMA CGM 2.0 years August 2015 59 STADT LUEBECK CMA CGM 2.7 years June 2015 11 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) 1 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 2 NCP0114(*) Hanjin Subic Bay 1st Quarter 2016 3 NCP0115(*) Hanjin Subic Bay 2nd Quarter 2016 4 NCP0116(*) Hanjin Subic Bay 2nd Quarter 2016 5 S2121(*) Samsung Heavy Evergreen 2nd Quarter 2016 6 S2122(*) Samsung Heavy Evergreen 2nd Quarter 2016 7 S2123(*) Samsung Heavy Evergreen 3rd Quarter 2016 8 S2124(*) Samsung Heavy Evergreen 3rd Quarter 2016 9 S2125(*) Samsung Heavy Evergreen 3rd Quarter 2016 Our newbuilds on order have an aggregate capacity in excess of 115,000 TEU. Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between February4, 2015 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. Zim finalized the terms of its comprehensive financial restructuring plan with its shareholders and its creditors, including vessel and container lenders, shipowners, shipyards, unsecured lenders and bond holders. The amounts in the table reflect the current charter terms, giving effect to our agreement with Zim under the restructuring plan. Based on this agreement, we have been granted charter extensions and have been issued equity securities representing 1.2% of Zim’s equity and approximately $8.2 million in interest bearing notes maturing in 2023. The Company will have the option to extend the charters for two of the three vessels chartered to Zim for successive one year periods at market rate plus $1,100 per day per vessel while the notes remain outstanding. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. (i) Assumes exercise of owner’s unilateral options to extend the charter of these vessels for two one year periods at the same charter rate. The charterer also has corresponding options to unilaterally extend the charter for the same periods at the same charter rate. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (iii)
